MEMORANDUM **
Arizona state prisoner David John Christensen appeals pro se from the district court’s judgment dismissing his 28 *940U.S.C. § 2254 petition as time-barred. We have jurisdiction pursuant to 28 U.S.C. § 2258. We review de novo, Nardi v. Stewart, 354 F.3d 1134, 1140 (9th Cir. 2004), and we affirm.
Christensen’s Motion to Attach Exhibits to Petitioner’s Optional Reply to Respondent’s Answering Brief is granted.
Christensen contends that he is entitled to equitable tolling because counsel failed to notify him that his state petition for post-conviction relief had been denied by the Arizona Supreme Court. Counsel’s alleged failure does not qualify as an extraordinary circumstance warranting equitable tolling. See Miranda v. Castro, 292 F.3d 1063, 1067-68 (9th Cir.2002); Frye v. Hickman, 273 F.3d 1144, 1146 (9th Cir. 2001).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.